Citation Nr: 0723982	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-04 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
claims of entitlement to service connection for left ear 
otitis media and hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
June1943.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The veteran had requested a hearing to be held at the RO but 
cancelled that request in July 2004.  

In July 2007, a motion was filed to advance this case on the 
docket due to the veteran's advanced age.  The Board granted 
the motion in July 2007, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The RO most recently denied reopening of a service 
connection claim for left ear otitis media and hearing loss, 
in a final decision dated in April 1996; the veteran did not 
appeal the RO's decision within the applicable time period 
and it is final.

2.  Evidence received since the final April 1996 rating 
decision, when considered with previous evidence, is new but 
not material, as it fails to relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the service 
connection claim for left ear otitis media and hearing loss.




CONCLUSIONS OF LAW

1.  The April 1996 decision determining that new and material 
evidence had not been presented with which to reopen a claim 
of entitlement to service connection for left ear otitis 
media and hearing loss is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  Evidence received since the April 1996 rating decision is 
not new and material, and the veteran's claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
November 2003, after re-adjudication of the claim in December 
2002.  However, inasmuch as the critical issue here involves 
whether new and material evidence has been presented, the 
Board concludes any defect in providing such notice to the 
veteran is at worst harmless error in that it does not affect 
the essential fairness of the adjudication, inasmuch as he 
has repeatedly, since at least 1992, been advised that new 
and material evidence is required to reopen this claim and of 
what constitutes new and material evidence.  Dingess/Hartman, 
19 Vet. App. 473 (2006); Conway, 353 F.3d at 1373. 

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the 2003 VCAA 
letter about the information and evidence that is necessary 
to substantiate the underlying service connection claim at 
issue.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and statements in 
support of his claim.  The December 2002 decision letter, 
several previous denials of the claim, as well as the 2003 
duty to assist letter informed the veteran that of the 
definition of new and material evidence and the requirements 
for supporting the underlying service connection claim, and 
in so doing, the letters notified the veteran to look to the 
bases for the previous denial to determine what evidence 
would be new and material to reopen the claim.  See Kent v. 
Nicholson, 389 F. 1380 (Fed. Cir. 2004).  Pursuant to 38 
C.F.R. § 3.156(a), material evidence is "existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim."  The veteran was provided with this 
definition in the December 2003 SOC.  

To the extent that any VCAA notice letter that was provided 
to the veteran did not specifically contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In this regard, the RO has informed 
the veteran in the December 2002 decision and SOC issued in 
December 2003 of the reasons for the denial of his claim and, 
in so doing, informed him of the evidence that was needed to 
substantiate the claim.  

With regard to the information and evidence that the VA would 
seek to provide, the Board notes that the burden is on the 
claimant to come forth with new and material evidence to 
reopen a previously denied claim.  In this regard, the VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  However, the RO did 
explain to the veteran in the 2003 letter that it would 
assist him in obtaining currently existing evidence such as 
records held by any federal agency or private records if he 
supplied sufficient identifying information.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies the claim on appeal.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.  
Accordingly, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Finally, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, and VA and private medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the claim.  
VA examinations were furnished at various intervals since the 
veteran's discharge from service in 1943, and a current 
examination is not necessary in this case, as the presence of 
bilateral hearing loss is already established and the 
critical matter is whether new and material evidence has been 
presented to reopen the claim.  The Board concludes that VA 
has done everything reasonably possible to assist the veteran 
in obtaining a complete record on appeal.  Thus, the Board 
finds that there is no indication that there is additional 
available evidence to substantiate the veteran's claims that 
has not been obtained and associated with the claims folder.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.



Factual Background

The veteran's service medical records include a September 
1942 enlistment examination report which revealed that 
clinical evaluation of the ears was normal and that his 
hearing acuity was 20/20 bilaterally.  A May 1943 record 
indicates that the veteran was seen for symptoms of left ear 
discharge.  A central perforation was noted on examination 
and chronic mastoiditis was diagnosed.  The evaluation 
indicated that the right ear was normal.  Hearing acuity was 
measured as 20/20 in the right ear and 10/20 in the left ear.  
The veteran reported that he had experienced trouble with the 
left ear for his whole life (symptoms of aching and 
discharge) but had never sought medical treatment.  The 
record noted that the onset of mastoiditis began in November 
1942.  Another May 1943 record noted that the veteran had 
experienced intermittent discharge of the left ear since 
childhood, and that he had been treated for this since 
January 1943, which had been unresponsive to conservative 
treatment.  

The service medical records include a June 1943 Certificate 
of Discharge for Disability showing that the veteran was 
recommended for discharge due to chronic, left mastoiditis, 
cause undetermined.  At that time, right ear hearing acuity 
was 20/20 and left ear hearing acuity was 10/20.  It was 
determined that this condition existed prior to service based 
on the veteran's statements to the effect that the disease 
had been present for the greater portion of his life.  It was 
noted that the veteran was incapacitated for purposes of 
service due to the fact that he had both chronic mastoiditis 
and a perforated eardrum, which could cause ear infections. 

In July 1943, the veteran filed his original compensation 
claim for a perforated eardrum and discharge from the ear.  
Service connection for mastoiditis (with notation of left ear 
hearing deficit) was granted in an April 1944 rating 
decision, and a non-compensable evaluation was assigned.  

In a March 1950 rating decision, a 10 percent evaluation was 
assigned for left ear defective hearing and a 10 percent 
evaluation was granted for otitis media, suppurative, for a 
combined evaluation of 20 percent.  Correspondence dated in 
March 1950, advised the veteran of this grant and informed 
him that he would be paid at a rate of 30 percent per month, 
effective from January 1950.

In an August 1955 administrative action, it was determined 
that the March 1950 rating decision contained clear and 
unmistakable error (CUE) in that the conditions for which 
service connection had been assigned existed prior to service 
and were not shown to have been aggravated therein.  
Accordingly, service connection for left otitis media and for 
defective hearing was severed.  The veteran was notified of 
that determination in September 1955 and did not appeal it.

In September 1955, the veteran submitted a request for this 
action to be reviewed.  He submitted additional evidence 
consisting of a September 1955 medical statement from Dr. S. 
indicating that the veteran had chronic left otitis media and 
mastoiditis.  The doctor indicated that he could not say 
whether it was better or worse because he did not see it when 
it first began.  

The RO readjudicated the claim based on the aforementioned 
evidence and issued the veteran a decision in October 1955 
indicating that no change was warranted in the previous 
determination.  That determination was not appealed.

A VA examination report of March 1977 noted a history of 
chronic left ear disease. Examination revealed a normal right 
ear and scarring and a small perforation of the left ear.  
Hearing acuity was not tested.

In March 1992, the veteran requested that his 30 percent 
compensation rating be reinstated, essentially requesting 
reopening of the claim for service connection for left ear 
defective hearing and otitis media.  In correspondence from 
VA dated in July 1992, the veteran was advised that in order 
to reopen the claim he must submit new and material evidence.  
In support of the claim the veteran submitted duplicate SMRs 
and administrative decisions and documents; evidence of left 
and right ear hearing loss as shown by a June 1989 medical 
statement of Dr. S.; and a November 1992 tympanogram which 
revealed right ear hearing loss and that left ear hearing was 
lost.  

In a December 1992 rating decision, the RO observed that the 
evidence submitted by the veteran was duplicate and 
cumulative and determined that new and material evidence had 
not been submitted and that there was no new basis upon which 
to recognize service connection.  The veteran was advised of 
that determination in December 1992.

The veteran raised the matter again in February 1993, which 
was essentially a claim to reopen.  In October 1993 
correspondence, VA addressed arguments submitted by the 
veteran's representative; namely (1) was the veteran's rating 
protected, as it extended from July 1, 1943 to August 31, 
1955; and (2) did the veteran's September 1955 correspondence 
constitute a valid Notice of Disagreement (NOD).  The VA 
replied that (1) prior to January1, 1962, ratings which 
existed for 10 or more years were not protected from 
severance under 38 C.F.R. § 3.957; and (2) current NOD and 
SOC procedures were not in effect in 1955, and moreover the 
veteran did not complete an appeal enclosure accompanying the 
in the September 22, 1955 notice of decision.  Accordingly, 
VA found no CUE in the case.

The veteran applied to reopen the claim again in 1996, at 
which time the veteran was again advised by virtue of 
correspondence dated in April 1996 that to reopen the claim, 
he would have to submit new and material evidence.  

The veteran filed his most recent claim to reopen in January 
2002.  He was advised in a December 2002 decision that his 
claim was denied because he did not furnish new and material 
evidence with which to reopen the claim.  Subsequently, VA 
records were added to the claims file which reflect that the 
veteran was treated for bilateral hearing loss in 2000.  Also 
added to the claim was private medical evidence of bilateral 
hearing loss dated in March 2004.

Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  When there is evidence that 
certain enumerated chronic conditions, including organic 
diseases of the nervous system, such as hearing loss, 
manifest to a degree of 10 percent or more within one year of 
discharge from service, such disability shall be granted 
service connection on a presumptive basis.  38 C.F.R. § 
3.307, 3.309 (2006).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The veteran was most recently advised by virtue of an April 
1996 rating decision that new and material evidence had not 
been presented to reopen service connection claims of left 
ear otitis media and defective hearing.  The RO explained 
that service connection had been severed for these conditions 
in August 1955.  The veteran was notified of that decision in 
April 1996 but did not appeal it, and the decision became 
final.  38 U.S.C.A. § 7105(c).

The veteran, however, now seeks to reopen his claim.  As 
noted, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is furnished with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).  With these considerations, 
the Board has reviewed the record, with particular attention 
to the additional evidence received since the final April 
1996 rating decision.  After reviewing the record, the Board 
finds that the additional evidence received since the final 
April 1996 rating decision is new but not material within the 
meaning of 38 C.F.R. § 3.156.

In this regard, the evidence added to the record since the 
final 1996 rating decision consists primarily of: (1) 
duplicate administrative documents and records, which were on 
file prior to the 1996 decision; (2) VA and private records 
dated in 2000 and 2004, respectively which document the 
veteran's present bilateral hearing loss; and (3) statements 
and arguments of the veteran and his representative which 
have been made previously.  

The primary inquiry in this case is whether any evidence has 
been presented which indicates or even suggests that the 
veteran's claimed left otitis media and hearing loss were 
with incurred in or aggravated by service; thereby warranting 
reopening of the claim and consideration of entitlement to 
service connection on the merits.  

Initially, the Board points out that none of the evidence 
presented for the record since 1996 reflects that left (or 
right) ear otitis media is even currently diagnosed.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  In this 
case, the new evidence does not include a current diagnosis 
of otitis media and therefore the evidence is not material 
as, in the absence of a showing of a current diagnosis of 
otitis media, it fails to relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the service 
connection claim for otitis media.  

The evidence that has been submitted since 1996 includes 
documentation of currently diagnosed bilateral hearing loss 
as shown by records dated in 2000 and 2004.  In Morton v. 
Principi, 3 Vet. App. 508 (1992), the Court held that medical 
records merely describing the veteran's current condition are 
not material to the issue of service connection and are not 
sufficient to reopen a claim for service connection based 
upon new and material evidence.  None of this evidence 
contains any reference to service, nor does it establish or 
even suggest that the currently manifested bilateral hearing 
loss is etiologically related to service by virtue of 
incurrence or aggravation.  The Court has held that medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus (i.e., a connection to an in-service event), 
does not constitute new and material evidence.  See Cornele 
v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. 
App. 277, 280 (1994).  Obviously, this evidence is new in 
that it was not previously of record.  However, absent any 
reference to service, this evidence fails to relate to an 
unestablished fact necessary to substantiate the claim, and 
it therefore is not material.  

The veteran's statements and contentions regarding his 
opinion that service connection should be reinstated for left 
ear hearing deficit and otitis media after being severed in 
1955, as well as duplicate administrative documents and 
records, which were of record prior to the 1996 decision, are 
essentially cumulative and redundant of statements made prior 
to the April 1996 decision, and thus are not new.  38 C.F.R. 
§ 3.156(a); Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  
Moreover, as a layman, the veteran lacks the medical 
competence to provide a probative opinion on the medical 
diagnosis or etiology of his current conditions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In 
Moray v. Brown, 5 Vet. App. 211, 213 (1993), the Court opined 
that assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.
In view of the foregoing, while the Board recognizes the 
effort that the veteran has invested in attempt to support 
his claim; however the evidence added to the record since the 
RO's April 1996 decision is not new and material for the 
purpose of reopening the claim.  The benefit sought is 
accordingly denied.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

ORDER

New and material evidence not having been presented, the 
claim of entitlement to service connection for left ear 
otitis media and hearing loss is not reopened and remains 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


